Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 29, 2020, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, in the second paragraph, the limitation of “a vibration characteristic peak of the luminous efficiency regulator is adjusted to fall within a wavelength range of light emitted from the light emitting layer corresponding to the luminous efficiency regulator,” is unclear because of the phrase “light emitting layer corresponding to the luminous efficiency regulator.”  Note that the claim previously recites “a luminous efficiency regulator disposed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2016/0126499; hereinafter, Dai).
Regarding claims 1 and 20, Dai discloses a display device (¶ [0073]: “display”) comprising an OLED device (Figs. 1-5), comprising: 
a plurality of pixels (¶ [0073]: “display”; it inherent that a display comprises a plurality of pixels), each of which comprising a plurality of sub-pixels of different colors (Fig. 5, ¶[0101]: “sub-pixel regions”), each of the plurality of sub-pixels comprising a cathode 3 (Fig. 3), an anode 1 (Figs. 3 and 5), and a light emitting layer 2 (Fig. 3) provided between the cathode 3 and the anode 1 (Fig. 3), 
wherein, the plurality of sub-pixels (Figs. 3 and 5, ¶ [0101]: “sub-pixel regions”) has at least one sub-pixel that comprises a luminous efficiency regulator 6 (Figs. 3 and 5, ¶ [0104]: “metal nanoparticles”) disposed between the anode 1 (Fig. 3) and the light emitting layer 2 (Fig. 3) of the sub-pixel, and a vibration characteristic peak of the luminous efficiency regulator is adjusted to fall within a wavelength range of light emitted from the light emitting layer (¶ [0108]: “frequency of localized surface plasmon resonance of the metal nanoparticles is matched with the emission wavelength of the light emitting layer”), such that attenuation rates of lighting luminance of the plurality of sub-pixels are kept consistent with each other over time (¶ [0049]-[0050]).
Thus, Dai discloses all the limitations of the claim with the exception of explicitly discloses wherein the luminous efficiency regulator is between the cathode and the light emitting layer.  Instead, Dai discloses that the luminous efficiency regulator 6 (Figs. 3 and 5, ¶ [0104]: “metal nanoparticles”) is disposed between the anode 1 (Fig. 3) and the light emitting layer 2 (Fig. 3).  However, switching the anode and the cathode of a light emitting diode is well-
Regarding claims 2-3, Dai further discloses or renders obvious all the limitations of the claims (see Fig. 5, ¶ [0104]-[0105]).
Regarding claim 16, Dai further discloses or renders obvious the limitation of a cathode made of ITO (¶ [0079]: “ITO electric conductor”).
Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 29, 2020, have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 





/ABUL KALAM/Primary Examiner, Art Unit 2829